      Case 2:20-cv-00170 Document 24 Filed on 09/01/21 in TXSD Page 1 of 2
                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                 September 01, 2021
                          UNITED STATES DISTRICT COURT
                                                                                  Nathan Ochsner, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                             CORPUS CHRISTI DIVISION

MCKINSTRY ESSENTION, LLC,                     §
                                              §
          Plaintiff,                          §
VS.                                           § CIVIL ACTION NO. 2:20-CV-00170
                                              §
PHILADELPHIA INDEMNITY                        §
INSURANCE COMPANY,                            §
                                              §
          Defendant.                          §

       ORDER ADOPTING MEMORANDUM AND RECOMMENDATION

       On August 6, 2021, United States Magistrate Judge Julie K. Hampton issued her

“Memorandum and Recommendation” (M&R, D.E. 23), recommending that the Court

grant Defendant Philadelphia Indemnity Insurance Company’s (PIIC’s) Motion for

Summary Judgment (D.E. 9).           The parties were provided proper notice of, and

opportunity to object to, the Magistrate Judge’s M&R. FED. R. CIV. P. 72(b); 28 U.S.C.

§ 636(b)(1); General Order No. 2002-13. No objections have been timely filed.

       When no timely objection to a magistrate judge’s M&R is filed, the district court

need only satisfy itself that there is no clear error on the face of the record and accept the

magistrate judge’s M&R. Guillory v. PPG Industries, Inc., 434 F.3d 303, 308 (5th Cir.

2005) (citing Douglass v. United Services Auto Ass’n, 79 F.3d 1415, 1420 (5th Cir.

1996)).

       Having reviewed the findings of fact and conclusions of law set forth in the

Magistrate Judge’s M&R (D.E. 23), and all other relevant documents in the record, and

finding no clear error, the Court ADOPTS as its own the findings and conclusions of the
1/2
      Case 2:20-cv-00170 Document 24 Filed on 09/01/21 in TXSD Page 2 of 2




Magistrate Judge.   Accordingly, the motion for summary judgment (D.E. 9) is

GRANTED and this action is DISMISSED.

       ORDERED this 1st day of September, 2021.

                                         ___________________________________
                                         NELVA GONZALES RAMOS
                                         UNITED STATES DISTRICT JUDGE




2/2
